Johnson, Presiding Judge.
In this case, the trial court denied TermNet’s request for attorney fees pursuant to OCGA § 13-1-11 (a). We affirmed the trial court’s ruling.1 The Supreme Court of Georgia reversed this Court’s decision as to this issue, holding that TermNet was entitled to an award of attorney fees.2
Based on the Supreme Court’s decision, we vacate our earlier decision as it pertains to the attorney fee issue and the judgment of the Supreme Court is made the judgment of this Court. The case is remanded to the trial court for an award of attorney fees. The remainder of our earlier opinion is unaffected by this decision.

Judgment reversed and case remanded on attorney fee issue.


Blackburn, P. J., and Miller, J., concur.


 Phillips v. TermNet of New Mexico, 260 Ga. App. 645, 650 (4) (580 SE2d 544) (2003).


 TermNet Merchant Svcs. v. Phillips, 277 Ga. 342 (588 SE2d 745) (2003).